VALLIANT, J.
This is a suit of the same nature as that in the case of this plaintiff against W. F. Boyle, just decided, except that in this case the record shows that there was a trial on the merits, and a finding and judgment for the defendant. The record shows that there was a motion for a new trial, which was overruled, and an appeal taken, but there is no bill of exceptions in the case. Appellant does not claim that on the face of the record proper there is any error, but he asks to have the judgment reversed on grounds that can be brought to our notice only by a bill of exceptions. For the reason given in affirming the judgment in the Boyle case the judgment in this case is affirmed.
All concur, except Robinson, J., absent.